Exhibit 10.8



PREMIERWEST BANK
2007 EXECUTIVE DEFERRED COMPENSATION AGREEMENT

     THIS AGREEMENT is made this 13th day of December, 2007 by and among
PremierWest Bancorp, an Oregon corporation (“Bancorp”), PremierWest Bank, an
Oregon-chartered bank (the “Bank”) (collectively “PremierWest”), and Tom
Anderson (the “Executive”) replacing the Agreement dated December 27, 2004, and
is effective retroactively to January 1, 2005.



INTRODUCTION



     To encourage the Executive to remain an employee of the Bank, the Bank is
willing to provide to the Executive a deferred compensation opportunity together
with matching contributions by the Bank. The Bank will pay the Executive’s
benefits from the Bank’s general assets. This Agreement will govern any deferral
of compensation by the Executive after the effective date hereof.

     This Agreement is intended to comply with Section 409A of the Internal
Revenue Code. Any ambiguity hereunder shall be interpreted in such a way as to
comply, to the extent necessary, with Section 409A and the regulations
thereunder.



AGREEMENT



The Executive and the Bank agree as follows:



Article 1
Definitions



     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

     1.1 “Change in Control” means any of the following events occur:

          (a) Merger. Bancorp merges into or consolidates with another
corporation, or merges another corporation into Bancorp, and as a result less
than 50% of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were the holders of
Bancorp’s voting securities immediately before the merger or consolidation. For
purposes of this Agreement, the term "person" means an individual, corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or other entity,

          (b) Acquisition of Significant Share Ownership. (1) a report on
Schedule 13D or another form or schedule (other than Schedule 13G) is filed or
is required to be filed under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the

--------------------------------------------------------------------------------

filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of Bancorp's voting securities, or (2) a person
or persons acting in concert has or have become the beneficial owner of 10% or
more of a class of Bancorp's voting securities and the person or the person's or
group's nominee becomes the Chairman of the Board of Bancorp, but this paragraph
(b) shall not apply to beneficial ownership of voting shares of Bancorp held in
a fiduciary capacity by an entity in which Bancorp directly or indirectly
beneficially owns 50% or more of the outstanding voting securities,

          (c) Change in Board Composition. During any period of two consecutive
years, individuals who constitute Bancorp's board of directors at the beginning
of the two-year period cease for any reason to constitute at least a majority
thereof; provided, however, that, for purposes of this paragraph (c), each
director who is first elected by the board (or first nominated by the board for
election by stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the period shall be deemed to
have been a director at the beginning of the two-year period, or

          (d) Sale of Assets. Bancorp sells to a third party all or
substantially all of Bancorp's assets. For this purpose, sale of all or
substantially all of Bancorp's assets includes sale of the shares or assets of
the Bank.

     1.2 "Code" means the Internal Revenue Code of 1986, as amended.

     1.3 "Compensation" means both salary and bonus compensation that would be
paid to the Executive during a Plan Year.

     1.4 "Deferral Account" means the Bank's accounting of the Executive's
accumulated Deferrals plus accrued interest.

     1.5 "Deferrals" means the amount of the Executive's Compensation that the
Executive elects to defer according to this Agreement.

     1.6 "Disability" means the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of PremierWest.

     1.7 "Effective Date" means January 1, 2005.

     1.8 "Election Form" means the Form attached as Exhibit 1.

     1.9 "Normal Retirement Age" means the Executive's 62nd birthday.

- 2 -

--------------------------------------------------------------------------------

     1.10 “Normal Retirement Date” means the later of the Normal Retirement Age
or Termination of Employment.

     1.11 "Plan Year" means the calendar year.

     1.12 "Termination for Cause" means the definition of termination for cause
specified in any employment agreement existing on the date hereof or hereafter
entered into between the Executive and Bancorp or the Bank. If the Executive is
not a party to an employment agreement containing a definition of termination
for cause, Termination for Cause means the Bank has terminated the Executive's
employment for any of the following reasons:

          (a) gross negligence or gross neglect of duties,

          (b) commission of a felony or commission of a misdemeanor involving
moral turpitude, or

          (c) fraud, disloyalty or willful violation of any law or significant
Bank policy committed in connection with the Executive's employment and
resulting in an adverse effect on the Bank.

     1.13 "Termination of Employment" means a separation from service under
Section 409A of the Code and the regulations thereunder, as such regulations may
change from time to time, or any successor provision of the Internal Revenue
Code and regulations.

     1.14 "Unforeseeable Emergency" means severe financial hardship of the
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse or a dependent (as defined in Section 152(a) of the Code),
loss of the Executive’s property due to casualty (including the need to rebuild
a home not otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Executive. Except as otherwise provided in this Section 1.14, the purchase
of a home and the payment of college tuition are not unforeseeable emergencies.



Article 2
Deferral Election



     2.1 Initial Election. The Executive shall make an initial deferral election
under this Agreement by filing with the Bank a signed Election Form within 30
days after the Effective Date of this Agreement. The Election Form shall set
forth the amount of Compensation to be deferred and shall be effective to defer
only Compensation earned after the date the Election Form is received by the
Bank. In no event can the Executive's Deferrals for any Plan Year exceed 75% of
the Executive's Compensation for that Plan Year.

     2.2 Election Changes.

          2.2.1 Generally. Upon the Bank's approval, the Executive may modify
the amount of Compensation to be deferred annually by filing a new Election Form
with the Bank

- 3 -

--------------------------------------------------------------------------------

prior to the beginning of the Plan Year in which the Compensation is to be
deferred. The modified deferral election shall not be effective until the
calendar year following the year in which the subsequent Election Form is
received and approved by the Bank.

          2.2.2 Hardship. If an Unforeseeable Emergency occurs, the Executive,
by written instructions to the Bank, may cancel future deferrals under this
Agreement for the remainder of the calendar year in which the Unforeseeable
Emergency arose as soon as is practically possible for the Bank to process such
instruction.

     2.3 Change in Time and Form of Distribution. The timing of a distribution
of the Deferral Account may not be accelerated except as set forth in Section
4.4.



Article 3
Deferral Account



     3.1 Establishing and Crediting. The Bank shall establish a Deferral Account
on its books for the Executive and shall credit to the Deferral Account the
following amounts:

          3.1.1 Deferrals. The portion of the Compensation deferred by the
Executive as of the time the Compensation would have otherwise been paid to the
Executive.

          3.1.2 Interest. At the end of each Plan Year under this Agreement but
only until commencement of the benefit payments under this Agreement or until a
Change in Control has occurred, interest is to be credited on the account
balance at an annual rate equal to the Bank's ROE (return on equity) for that
Plan Year, compounded monthly, with a maximum crediting rate of 18%. In the
event the Executive and the Bank do not agree on what the Bank's ROE was for a
particular Plan Year, the Executive and the Bank agree that the ROE shall be
derived from the quarterly report of condition filed by the Bank with the
Federal Deposit Insurance Corporation under Section 7(a) of the Federal Deposit
Insurance Act for the fourth quarter of any year. If a Change in Control has
occurred or if benefit payments have commenced, the Bank will not continue to
credit interest pursuant to the ROE formula but rather will credit interest at
an annual rate of interest, compounded monthly, on the remaining account balance
during any applicable installment period, equal to the highest "Prime Rate" as
published in the Wall Street Journal's "Money Rates" section. The interest
credited each Plan Year shall be determined by reference to the "Prime Rate" as
of the last business day of the preceding Plan Year.

     3.2 Statement of Accounts. Within 120 days after the end of each Plan Year,
the Bank shall provide to the Executive a statement setting forth the Deferral
Account balance.

     3.3 Accounting Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement. The Deferral Account is not a
trust fund of any kind. The Executive is a general unsecured creditor of the
Bank for the payment of benefits. The benefits represent the mere promise of the
Bank to pay such benefits. The Executive's rights are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by the Executive's creditors.

- 4 -

--------------------------------------------------------------------------------



Article 4
Benefits During Lifetime



     4.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank
shall pay to the Executive the benefit described in this Section 4.1 in lieu of
any other benefit under this Agreement.

          4.1.1 Amount of Benefit. The benefit under this Section 4.1 is the
Deferral Account balance at the date of the Executive's Termination of
Employment.

          4.1.2 Payment of Benefit. The Bank shall pay the benefit to the
Executive in the form elected by the Executive in the Election Form commencing
on the first day of the seventh month following the Executive’s Normal
Retirement Date. If the Executive elects payment of the benefit as other than a
lump sum, the Bank will not continue to credit interest pursuant to the ROE
formula of Section 3.1.2 but rather will credit interest at Prime Rate as
defined in Section 3.1.2. In the event the Executive elects a fixed number of
monthly installment payments, the first installment shall be six months of
installments (that is, six times the monthly amount, with the remaining number
of installments equal to the total number of monthly installments elected minus
six). In the event the Executive elects a fixed number of annual installments,
the first installment shall be a single annual installment, and each subsequent
installment shall be paid on each subsequent January 1. Initially, each
installment payment will be calculated as a level principal and interest payment
based on the Executive’s Deferral Account Balance on the commencement date, the
interest rate on the commencement date, and the number of installments.
Thereafter, the amount of an installment shall be redetermined each January 1
based on the Executive’s Deferral Account Balance on such January 1, the
interest rate on such January 1, and the number of installments remaining. This
procedure for determining installment payments shall be used wherever
installments are required herein. Any installment payments made hereunder shall
be considered a series of separate payments for purposes of Code Section 409A.

     4.2 Early Retirement Benefit. Upon Termination of Employment prior to the
Normal Retirement Age for reasons other than death, or Disability, the Bank
shall pay to the Executive the benefit described in this Section 4.2 in lieu of
any other benefit under this Agreement.

          4.2.1 Amount of Benefit. The benefit under this Section 4.2 is the
Deferral Account balance at the Executive's Termination of Employment.

          4.2.2 Payment of Benefit. The Bank shall pay the benefit to the
Executive in the form elected by the Executive in the Election Form commencing
at the later of (i) the month following the last cash payment pursuant to
Section 11 of the Employment Agreement between the Executive, Bancorp and the
Bank dated July 29, 2004 (the "Employment Agreement") is paid by the Bank or
Bancorp to the Executive or (ii) the first day of the seventh month following
Executive's Termination of Employment. If the Executive elects payment of the
benefit as other than a lump sum, the Bank will not continue to credit interest
pursuant to the ROE formula of Section 3.1.2 but rather will credit interest at
Prime Rate as defined in Section 3.1.2.

- 5 -

--------------------------------------------------------------------------------

     4.3 Disability Benefit. If the Executive terminates employment due to
Disability prior to Normal Retirement Age, the Bank shall pay to the Executive
the benefit described in this Section 4.3 in lieu of any other benefit under
this Agreement.

          4.3.1 Amount of Benefit. The benefit under this Section 4.3 is the
Deferral Account balance at the Executive’s Termination of Employment.

          4.3.2 Payment of Benefit. The Bank shall pay the benefit to the
Executive in the form elected by the Executive in the Election Form commencing
with the month following the Executive’s Termination of Employment. If the
Executive elects payment of the benefit as other than a lump sum, the Bank will
not continue to credit interest pursuant to the ROE formula of Section 3.1.2 but
rather will credit interest at Prime Rate as defined in Section 3.1.2.

     4.4 Hardship Distribution. Upon the Board of Director's determination
(following petition by the Executive) that the Executive has suffered an
Unforeseeable Emergency, the Bank shall distribute to the Executive all or a
portion of the Deferral Account balance as determined by the Bank. The amount
distributed may not exceed the amount necessary to satisfy the financial
hardship plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Executive's assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).



Article 5
Death Benefits



     5.1 Death During Active Service. If the Executive dies while in the
employment of the Bank, the Bank shall pay to the Executive's beneficiary the
Early Retirement Benefit described in Section 4.2.1 commencing the month after
the Executive's death, in lieu of any other benefit under this Agreement.

     5.2 Death During Payment of a Benefit. If the Executive dies after any
benefit payments have commenced under this Agreement but before receiving all
such payments, the Bank shall pay the remaining benefits to the Executive's
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

     5.3 Death After Termination of Employment But Before Benefit Payments
Commence. If the Executive is entitled to benefit payments under this Agreement,
but dies prior to the commencement of said benefit payments, the Bank shall pay
the same benefit payments to the Executive's beneficiary that the Executive was
entitled to prior to death except that the benefit payments shall commence on
the first day of the month following the date of the Executive's death.

- 6 -

--------------------------------------------------------------------------------



Article 6
Beneficiaries



     6.1 Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Bank. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and received by
the Bank during the Executive's lifetime. The Executive's beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive or if the Executive names a spouse as beneficiary and the marriage
is subsequently dissolved. If the Executive dies without a valid beneficiary
designation, all payments shall be made to the Executive's estate.

     6.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Bank may require proof of incompetence, minority
or guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Bank from all liability with
respect to such benefit.



Article 7
General Limitations



     7.1 Termination for Cause. Notwithstanding any provision of this Agreement
to the contrary, the Bank shall not pay any benefit under this Agreement that is
in excess of the Executive's Deferrals (i.e. no interest is paid) if Termination
of Employment is due to the Executive's actions resulting in Termination for
Cause. The Executive's Deferrals shall be paid to the Executive in a manner to
be determined by the Bank. No interest shall be credited to the Deferrals during
any applicable installment period.



Article 8
Claims and Review Procedures



     8.1 Claims Procedure. If the Executive or his beneficiary (“claimant”) has
not received benefits under the Agreement that he or she believes should be
paid, the claimant shall make a claim for such benefits as follows:

          8.1.1 Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits.

          8.1.2 Timing of Bank Response. The Bank shall respond to such claimant
within 90 days after receiving the claim. If the Bank determines that special
circumstances require additional time for processing the claim, the Bank can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Bank expects to render its decision.

- 7 -

--------------------------------------------------------------------------------

          8.1.3 Notice of Decision. If the Bank denies part or all of the claim,
the Bank shall notify the claimant in writing of such denial. The Bank shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

               (a) the specific reasons for the denial,

               (b) a reference to the specific provisions of the Agreement on
which the denial is based,

               (c) a description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed,

               (d) an explanation of the Agreement's review procedures and the
time limits applicable to such procedures, and

               (e) a statement of the claimant's right to bring a civil action
under ERISA (Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001,
et. seq.) Section 502(a) following an adverse benefit determination on review.

     8.2 Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

          8.2.1 Initiation – Written Request. To initiate the review, the
claimant, within 60 days after receiving the Bank's notice of denial, must file
with the Bank a written request for review.

          8.2.2 Additional Submissions – Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant's claim for benefits.

          8.2.3 Considerations on Review. In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

          8.2.4 Timing of Bank Response. The Bank shall respond in writing to
such claimant within 60 days after receiving the request for review. If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Bank expects to render
its decision.

- 8 -

--------------------------------------------------------------------------------

          8.2.5 Notice of Decision. The Bank shall notify the claimant in
writing of its decision on review. The Bank shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

               (a) the specific reasons for the denial,

               (b) a reference to the specific provisions of the Agreement on
which the denial is based,

               (c) a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the claimant's claim for benefits, and

               (d) ERISA Section 502(a) a statement of the claimant's right to
bring a civil action under



Article 9
Amendments and Termination



     This Agreement may be amended or terminated only by a written agreement
signed by the Bank and the Executive. Notwithstanding the foregoing, the Bank
may terminate this Agreement at any time if, (1) pursuant to legislative,
judicial or regulatory action, continuation of the Agreement would result in
significant financial penalties or other significantly detrimental ramifications
to the Bank (other than the financial impact of paying the benefits), and such
penalty or detriment would be alleviated by termination of this Agreement, and
(2) such termination of this Agreement complies with the restrictions on
termination of arrangements specified in Regulations to Section 409A of the
Code. In no event shall this Agreement be terminated under this section without
payment to the Director of the Deferral Account balance attributable to the
Director’s Deferrals and, except in the case of Termination for Cause, interest
credited on such amounts.



Article 10
Miscellaneous



     10.1 Binding Effect. This Agreement shall bind the Executive and the Bank
and their beneficiaries, survivors, executors, administrators and transferees.

     10.2 No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain an employee of
the Bank, nor does it interfere with the Bank's right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.

     10.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

- 9 -

--------------------------------------------------------------------------------

     10.4 Tax Withholding. The Bank shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.

     10.5 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of Oregon, except to the extent the laws of the United
States of America otherwise require.

     10.6 Unfunded Arrangement. The Executive and the Executive's beneficiary
are general unsecured creditors of the Bank for the payment of benefits under
this Agreement. The benefits represent the mere promise by the Bank to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. In the event that Bancorp or the Bank purchase any
policies of insurance for the purpose of defraying the cost to the Bank of
providing benefits hereunder, any such insurance policies (whether or not on the
Executive’s life) shall be a general asset of Bancorp or the Bank, as
applicable, to which the Executive and the Executive’s beneficiary have no
preferred or secured claim.

     10.7 Reorganization. The Bank shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term "Bank" as used in this Agreement
shall be deemed to refer to the successor or survivor bank.

     10.8 Entire Agreement. This Agreement constitutes the entire agreement
between the Bank and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

     10.9 Administration. The Bank shall have powers which are necessary to
administer this Agreement, including but not limited to:

          (a) interpreting the provisions of the Agreement,

          (b) establishing and revising the method of accounting for the
Agreement,

          (c) maintaining a record of benefit payments, and

          (d) establishing rules and prescribing any forms necessary or
desirable to administer the Agreement.

     10.10 Named Fiduciary. For purposes of the Employee Retirement Income
Security Act of 1974, if applicable, the Bank shall be the named fiduciary and
plan administrator under this Agreement. The named fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
plan including the employment of advisors and the delegation of ministerial
duties to qualified individuals.

- 10 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement.

Executive:
  Bank:
PremierWest Bank                                                               
By:                                                          Tom Anderson    
John L. Anhorn      Chief Executive Officer        PremierWest Bancorp       By:
____________________________
Name:__________________________ 
Title:                                                        



- 11 -

--------------------------------------------------------------------------------